7-6DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron Jacobs, Reg. No. 50,142 on 06/30/2021.  Please see attached interview summary for details.
The application has been amended as follows: 

Claims: 1-5, (6-15 are cancelled)

1. (Previously Presented) A method for reducing a number of copies required to send a data sample with a Data Distribution Service (DDS) type in a system using an Object Management Group (OMG) Data Distribution Service (DDS) and a Real-Time Publish Subscribe (RTPS) protocol, the method comprising: 
(a) having a first application creating a DataWriter publishing data samples; 
(b) having a second application creating a DataReader subscribing to the data samples; 

(d) defining a memory representation of the data samples for the DDS type equal to the network representation of the data samples for the DDS type, wherein the memory representation represents how the data samples are laid-out in memory and which is determined by a language binding; 
(e) sending the data samples to the DataReader without making a serialization copy of the data samples; and (f) receiving the data samples from the DataWriter without making a deserialization copy of the data samples.

2. (Original) The method as set forth in claim 1, wherein the network representation is an Extended CDR encoding version 1 (XCDR1) or an Extended CDR encoding version 2 (XCDR2).

3. (Original) The method as set forth in claim 1, wherein the DataWriter borrowing the memory representation of the data samples to avoid making a copy.

4. (Original) The method as set forth in claim 3, wherein the DataWriter notifying the first application that no further borrowing is needed as the data samples have been sent, and acknowledged by the DataReader.



Claims 6-15 are cancelled.

Examiner’s Comment
Claims 1-5 are allowable over the prior art of record for the reason stated on pp 6-12 of the Applicant’s Arguments/Remarks filed on 04/26/2021.  As shown above, Claims 6-15 have been cancelled.  An updated search was conducted and no prior art was discovered to read on the claims.
Therefore, Claims 1-5 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454